Examiner’s Amendment
An informal examiner’s amendment to the record appears below to correct obvious informalities in the claims. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims:
Claim 1, lines 4, 6, 7 and 9; and claim 7, line 9: each instance of “the substrate” has been rewritten to --the piezoelectric substrate-- for consistency in the claim language.
Claim 3, line 2, --including the at least one second via-- has been inserted after the recitation of “a plurality of the second via conductors” to provide a proper nexus.
Claim 3, line 3, --including the at least one first via-- has been inserted after the recitation of “a plurality of the first via conductors” to provide a proper nexus.
Claim 10, line 4, “the second via” has been rewritten to --the at least one second via-- for consistency in the claim language. 
Claim 10, line 4, “the first via” has been rewritten to --the at least one first via-- for consistency in the claim language.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The most relevant prior art reference is Nishii et al. (Reference of Record) as discussed in the office action mailed on 10/29/2020. However Nishii et al. does not teach in regards to amended claim 1, wherein an upper surface of a portion of the conductive layer that extends over the upper end of the at least one first via conductor comprises a region lower than an upper surface of a portion of the conductive layer that extends over the upper end of at least one second via conductor. Thus the applicants claimed invention has been determined to be novel and non-obvious. By virtue of dependency from claim 1, claims 2-10, 12 and 13 have also been determined to be novel and non-obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 5712721769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843